DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 1/20/2022
The Amendments correct the previous informalities, and therefore the previous claim objections are withdrawn.
The Amendments change the scope of the claims in a manner that overcomes the previous prior art rejections. Furthermore, the claims are found to be allowable for the reasons below.
	As the prior art rejections have been overcome by the amendment, the applicant’s arguments, although considered, are largely moot as the rejections argued are no longer present.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 3/23/2022.

The claims have been amended as follows: 

3. (cancelled).

Allowable Subject Matter
Claims 1, 4-6, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, none of the art discloses “wherein the recess feature on the inner circumference of the sealing surface is of arcuate shape comprising two half arcs which are opposite each other in the same orientation” in the context of the claim.
	Close prior art of record Sigelakis (US 8640728) instead has rectilinear recesses 502, 504. No prior art remedies the deficiencies of Sigelakis.
	In the alternative close prior art of record AT 399182 (hereinafter AT), the recess feature 47 is a rounded groove. No prior art remedies the deficiencies of AT.
	Therefore, the claim is non-obvious. Claims 4-6, 10-12, and 14-16 are allowed by virtue of their dependency on claims 1 and 13.

Regarding claim 17, none of the art discloses “wherein the recess feature (20) extends to different extents along the axial direction of the sealing surface” in the context of the claim. 
Closest prior art of record Sigelakis instead has identical recesses 502, 504. 
No prior art remedies the deficiencies of Sigelakis, and therefore the claim is non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753